DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 09/27/2021 is acknowledged. Claims 1-17 remain pending with claims 12-15 withdrawn; thus, claims 1-11 and 16-17 are the claims addressed below.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-15 directed to an invention non-elected without traverse. Accordingly, claims 12-15 have been cancelled.

Allowable Subject Matter
Claims 1-11 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: EBERLE et al. (US 2014/0300035) and LISCH et al. (WO 2014/209365) constitute the closest prior art of record.
EBERLE and LISCH were used to read on the claimed method for simultaneously forming and filling a container by injecting a pressurized liquid in a preform (see the rejection of claim 1 on pages 4-7 of the 06/25/2021 Office action). Applicant argues that EBERLE discloses a single injection step that injects the full amount of liquid into the container, and pressure within intermediary shape of the preform is thereafter controlled via a stretch rod; therefore EBERLE fails to disclose the claimed multiple injection steps (see page 6, paragraph 7 of the arguments/remarks filed 09/27/2021). Moreover, 
Consequently, given the discussion above, it is the Examiners assessment that no reference viewed either alone or in combination teaches or reasonably suggests the claimed method meeting every limitation of independent claim 1; specifically, the claimed second and third injection steps where additional liquid is injected in the container, a second injection speed that is reduced relative to the first injection speed, a third injection speed that is decelerating relative to the second injection speed, the second injection speed being triggered based on a volume of liquid in the container and the third injection speed being triggered based on a pressure within the container. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743